                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

CUSTOM LIGHTING SERVICES, LLC
d/b/a BLACK & MCDONALD; B&M
ENERGY & INFRASTRUCTURE, LLC                          MEMORANDUM DECISION AND
d/b/a KK&L ADMINISTRATION,                            ORDER REMANDING CASE

                        Plaintiffs,

v.
                                                      Case No. 2:19-CV-300 TS
JAMES BLEAK,
                                                      District Judge Ted Stewart
                        Defendant.


       This action was removed to this Court on the basis of diversity jurisdiction on May 2,

2019. Having reviewed the Notice of Removal and the underlying Complaint, the Court

concludes that Defendant has failed to demonstrate diversity. Therefore, remand is required.

       Under 28 U.S.C. § 1441 and 28 U.S.C. § 1332(a), the parties must be diverse for federal

jurisdiction and removability. “For diversity purposes, a limited liability company ‘takes the

citizenship of all its members.’” 1 As the party invoking the Court’s jurisdiction, Defendant bears

the burden of proving diversity. 2 Further, “all doubts are to be resolved against removal.” 3

       In his Notice of Removal, Defendant recognizes that diversity must be determined by the

citizenship of the members of the Plaintiff LLCs. However, Defendant fails to identify the

members of the LLCs and, accordingly, fails to demonstrate their citizenship. Defendant states

       1
        Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d 1003,
1014 (10th Cir. 2018) (quoting Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233,
1234 (10th Cir. 2015)).
       2
           Penteco Corp. v. Union Gas Sys., Inc., 929 F.2d 1519, 1521 (10th Cir. 1991).
       3
           Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d 331, 333 (10th Cir. 1982).


                                                  1
that he conducted public record searches for Defendants, but those searches “did not return any

specific residential information.” 4 This is woefully inadequate to establish diversity and since

Defendant bears the burden of demonstrating diversity, remand is appropriate.

       The Clerk of the Court is directed to remand this matter to the Third Judicial District

Court, State of Utah and close this case forthwith.

       DATED this 6th day of May, 2019.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       4
           Docket No. 2 ¶¶ 10, 12.


                                                 2
